DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “depronating hydrogen present at the N-1 position of the guanine bases, causing the hydrogen bond between the guanine bases to weaken and correspondingly weaken an aggregate forming force among the guanine bases, and using cesium ions as electrolyte cations in the measurement solution for inhibiting the guanine bases from forming a tetramer (G-quadruplex) that blocks the nanopore” in amended claim 1 is not obvious over the prior art.  The pertinent art, Li (U.S. Patent Pub. 2006/0073489) teaches a nanopore-based separation device and method for separating and evaluating biopolymers (Fig. 1; [Abstract] lines 1-3), such as nuclei acid biopolymers ([0056] line 6), by translocating the biopolymer across the nanopore ([0086] lines 8-9).  Li teaches the electrolyte used as the separation media is maintained at a defined pH ([0045] lines 1, 6-7), but does not teach the pH value or electrolyte cations, or depronating hydrogen present at the N-1 position of the guanine bases, or causing the hydrogen bond between the guanine bases to weaken and correspondingly weaken an aggregate forming force among the guanine bases, and using cesium ions as electrolyte cations in the measurement solution for inhibiting the guanine bases from forming a tetramer (G-quadruplex) that blocks the nanopore.  The pertinent art, Bayley (U.S. Patent Pub. 2006/0073489), teaches the sequencing of target nucleic acids using transmembrane .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795